DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022/04/28.  Claims 1-18 are subject to examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2019/0169,539 A1) in view of Meine et al. 2008/0207481 A1).
Regarding claims 1, 6, 10, 16 and 17,  Zehusen teaches an aqueous cleaning composition comprising a plurality of particles , a water soluble carrier in amount of 25-94 w%, cationic (quaternary ammonium compound) polymer in the amount of 5-45 w%; [abstract, 9, 19].  Zerhusen further teaches the instantly claimed polyalkylene polymer; H-(C2H4O)x-(CH(CH3)CH2O)y-(C2H4O)z-OH wherein x=50-300, y=20-100 and z=10-200, and also teaches EO/PO/EO block copolymer and polyethylene glycol fatty acid ester of formula (C2H4O)q C(O)O-(CH2)r-CH3  wherein r and q are identical to instantly claimed values.
Regarding claims 1-4, 7-8 and 11-14,  Zehusen does not teach the fatty amine conditioning agent as claimed instantly.  However, the analogous art of Meine teaches a laundry or fabric softening composition comprising a non-quaternized softening compound such fatty acid amidoamines such as stearylamidopropyl dimethylamine under Tego Amid S18 in the amount of 0.5-40 w%; [383, 384, 387]. This formulation would indeed encompass the variations and structural limitations of the instantly claimed fatty amine that are stated for the instant claims and are similarly disclosed by applicant’s disclosure which includes structures A to J ; [Pg.Pub.: 110-148].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to add the conditioning agent of Meine to Zerhusen’s composition with the motivation of further enhancing the condition of the fabrics by improving its softening action as taught by Meine above. 
Regarding claims 5, 9 and 15,  Zehusen teaches fatty acid in the amount of 1-40 w%; [109], and considering the amount of fatty amine 0.5-40 w% the instantly claimed ratio of 1:3 to 3:1 is rendered obvious.  
Regarding claim 18,  Zehusen teaches instantly claimed poly saccharide ; [82], wherein the plurality of the particles has an onset of melt from 25-120 ºC; [123, 140].
                                   
                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. More specifically the prior arts of US 2012/0058069 A1 and US 2014/0237734 A1 are of significance. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/07/29

/LIAM J HEINCER/Primary Examiner, Art Unit 1767